Citation Nr: 1702972	
Decision Date: 02/02/17    Archive Date: 02/15/17

DOCKET NO.  15-16 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a dental condition.

2.  Entitlement to a compensable evaluation for infectious hepatitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1954 to April 1956. 

This matter comes to the Board of Veterans Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In September 2015, the Veteran testified at a local hearing before a Decision Review Officer (DRO); a transcript of this hearing is of record.

Unfortunately, the Veteran died during the pendency of this appeal, and the appeal will be dismissed.


FINDING OF FACT

The Veteran died in December 2016 during the pendency of this appeal.


CONCLUSION OF LAW

Because of the Veteran's death, the Board has no jurisdiction to adjudicate the merits of this claim at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2016); but see 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. §§ 3.1010, 20.1302 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

According to data from the Social Security Administration, the Veteran died in December 2016, during the pendency of this appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal therefore has become moot by virtue of the Veteran's death and accordingly must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104 (a); 38 C.F.R. § 20.1302.

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2016). 

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing this claim to completion.  See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. §§ 3.1010, 20.1302 (2016).

A request for substitution must be filed with the agency of original jurisdiction (AOJ) not later than one year after the date of the appellant's death.  38 C.F.R. §§ 3.1010(b), 20.1302(a).  If the AOJ grants the request to substitute, the case will assume its original place on the Board's docket.  38 C.F.R. §§ 20.1302(a), 20.900(a)(2) (2016).


ORDER

The appeal is dismissed.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


